DETAILED ACTION

Response to Amendment
Applicant’s response filed on 01/26/2021 in which claims 1 and 31 were amended and claims 2, 6, 11-20, and 29 were canceled has been entered of record. 

Allowable Subject Matter
Claims 1, 3-5, 7-10, 21-28 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 3-5, 7-10, and 28, the prior art does not teach or suggest either alone or in combination an integrated chip comprising: a regulating access apparatus coupled between the operative MTJ device and a first word-line, wherein the regulating access apparatus comprises one or more regulating MTJ devices that are configured to control a current provided to the operative MTJ device; wherein the operative MTJ device comprises an operative pinned laver; and wherein the requlatinq MTJ device comprises a requlatinq free laver directly coupled to the operative pinned layer and in combination with other limitations.
Regarding claims 21-27 and 30, the prior art does not teach or suggest either alone or in combination an integrated circuit comprising: an operative magnetic tunnel junction (MTJ) device with an operative pinned layer arranged over the first interconnect and configured to store a data state, and a first regulating MTJ device with a regulating 
Regarding claims 31-33, the prior art does not teach or suggest either alone or in combination a method of forming an integrated circuit comprising: wherein the plurality of MTJ devices comprise an operative MTJ device and a regulating MTJ device, and wherein the operative MTJ device consists of a first terminal and a second terminal and the regulating MTJ device consists of a third terminal and a fourth terminal, the first terminal, the second terminal, the third terminal, and the fourth terminal beinq different terminal and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825